 
 
I 
111th CONGRESS 1st Session 
H. R. 1194 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Langevin (for himself, Mr. Cantor, Mr. Roskam, Mr. LoBiondo, Mr. Grijalva, Mr. Paul, Mr. Gutierrez, Ms. Sutton, Mr. Young of Alaska, Mr. Bishop of Georgia, Mr. McGovern, Mr. Holt, Mr. Moran of Virginia, Mr. Smith of New Jersey, Mr. Honda, Mr. Hoekstra, Mr. Hinchey, Mr. Sherman, Mr. Rohrabacher, Mr. Cummings, Mr. Schiff, Mr. Bishop of New York, Ms. Schwartz, Mr. Payne, Mr. Hinojosa, Mr. Oberstar, Ms. Baldwin, Mrs. Bono Mack, Mr. Thompson of Mississippi, Mr. Serrano, Mr. Doyle, Ms. Norton, Mr. Andrews, Mr. Ehlers, Mr. Blumenauer, Mr. Rothman of New Jersey, Mrs. Lowey, Mr. Pascrell, Mr. Carnahan, Mr. Wilson of South Carolina, Mr. Gordon of Tennessee, Mr. Shimkus, Mr. Van Hollen, Ms. Schakowsky, Mr. Boozman, Mr. Bachus, Mr. McIntyre, Mr. Kennedy, Mr. Filner, Mr. Latham, Mr. King of New York, Mr. Wexler, Mr. Space, Mr. Crowley, Mrs. Myrick, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to classify automatic fire sprinkler systems as 5-year property for purposes of depreciation. 
 
 
1.Short titleThis Act may be cited as the Fire Sprinkler Incentive Act of 2009. 
2.FindingsThe Congress finds that— 
(1)the publication of the original study and comprehensive list of recommendations in America Burning, written in 1974, requested advances in fire prevention through the installation of automatic sprinkler systems in existing buildings have yet to be fully implemented; 
(2)fire departments responded to more than 1,500,000 fires in 2007; 
(3)there were 3,430 civilian deaths and 17,675 civilian injuries resulting from fire in the United States in 2007; 
(4)114 on-duty firefighters were killed in 2008; 
(5)fire caused an estimated $14,639,000,000 in direct property damage in 2007, and sprinklers are responsible for a 70 percent reduction in property damage from fires in public assembly, educational, residential, commercial, industrial and manufacturing buildings; 
(6)fire departments respond to a fire every 20 seconds, a fire breaks out in a structure every 59 seconds and in a residential structure every 76 seconds in the United States; 
(7)the Station Nightclub in West Warwick, Rhode Island, did not contain an automated sprinkler system and burned down, killing 100 people on February 20, 2003; 
(8)due to an automated sprinkler system, not a single person was injured from a fire beginning in the Fine Line Music Café in Minneapolis after the use of pyrotechnics on February 17, 2003; 
(9)the National Fire Protection Association has no record of a fire killing more than 2 people in a completely sprinklered public assembly, educational, institutional or residential building where the system was properly installed and fully operational; 
(10)sprinkler systems dramatically improve the chances of survival of those who cannot save themselves, specifically older adults, young children and people with disabilities; 
(11)the financial cost of upgrading fire counter measures in buildings built prior to fire safety codes is prohibitive for most property owners; 
(12)many State and local governments lack any requirements for existing structures to contain automatic sprinkler systems; 
(13)under the present straight-line method of depreciation, there is a disincentive for building safety improvements due to an extremely low rate of return on investment; and 
(14)the Nation is in need of incentives for the voluntary installation and retrofitting of buildings with automated sprinkler systems to save the lives of countless individuals and responding firefighters as well as drastically reduce the costs from property damage. 
3.Classification of automatic fire sprinkler systems 
(a)In generalSubparagraph (B) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 5-year property) is amended by striking and at the end of clause (vi), by striking the period at the end of clause (vii) and inserting , and , and by adding at the end the following: 
 
(viii)any automated fire sprinkler system placed in service after April 11, 2003, in a building or structure which was placed in service before such date.. 
(b)Alternative systemThe table contained in section 168(g)(3)(B) of the Internal Revenue Code of 1986 is amended by inserting after the item relating to subparagraph (B)(vii) the following:


(B)(viii)7.  
(c)Definition of automatic fire sprinkler systemSubsection (i) of section 168 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(20)Automated fire sprinkler systemThe term automated fire sprinkler system means those sprinkler systems classified under one or more of the following publications of the National Fire Protection Association— 
(A)NFPA 13, Installation of Sprinkler Systems, 
(B)NFPA 13 D, Installation of Sprinkler Systems in One and Two Family Dwellings and Manufactured Homes, and 
(C)NFPA 13 R, Installation of Sprinkler Systems in Residential Occupancies up to and Including Four Stories in Height.. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after April 11, 2003. 
(e)Waiver of limitationsIf refund or credit of any overpayment of tax resulting from the amendments made by this section is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), such refund or credit may nevertheless be made or allowed if claim therefor is filed before the close of such period.  
 
